SUPREME COURT OF THE STATE OF NEW YORK
           Appellate Division, Fourth Judicial Department

594
KA 08-00132
PRESENT: SCUDDER, P.J., FAHEY, CARNI, GREEN, AND GORSKI, JJ.


THE PEOPLE OF THE STATE OF NEW YORK, RESPONDENT,

                    V                              MEMORANDUM AND ORDER

JERMAINE T. LESTER, DEFENDANT-APPELLANT.


TIMOTHY P. DONAHER, PUBLIC DEFENDER, ROCHESTER (TIMOTHY S. DAVIS OF
COUNSEL), FOR DEFENDANT-APPELLANT.

MICHAEL C. GREEN, DISTRICT ATTORNEY, ROCHESTER (LESLIE E. SWIFT OF
COUNSEL), FOR RESPONDENT.


     Appeal from a judgment of the Monroe County Court (John R.
Schwartz, A.J.), rendered November 19, 2007. The judgment convicted
defendant, upon a jury verdict, of assault in the second degree.

     It is hereby ORDERED that the judgment so appealed from is
unanimously affirmed.

     Memorandum: On appeal from a judgment convicting him upon a jury
verdict of assault in the second degree (Penal Law § 120.05 [2]),
defendant contends that County Court erred in limiting his
cross-examination of a prosecution witness. Defendant failed to
preserve that contention for our review (see People v George, 67 NY2d
817, 818-819; People v Rookey, 292 AD2d 783, lv denied 98 NY2d 701),
and in any event it is without merit. “It is well settled that [t]he
scope of cross-examination is within the sound discretion of the trial
court” (People v Bryant, 73 AD3d 1442, 1443, lv denied 15 NY3d 850
[internal quotation marks omitted]). Here, the court did not abuse
its discretion because there was no good-faith basis for the question
at issue (see People v Baker, 294 AD2d 888, 889, lv denied 98 NY2d
708) and, moreover, the court’s refusal to allow defendant to ask the
prosecution witness that single question cannot be said to have
affected the outcome of the trial (see Bryant, 73 AD3d at 1443).

     We further reject defendant’s contention that the court erred in
permitting an investigating officer to testify concerning an out-of-
court statement made by an unidentified witness. That out-of-court
statement was properly admitted because it was offered “not for [its]
truth, but for the fact [that it was] made” (People v Mastin, 261 AD2d
892, 894, lv denied 93 NY2d 1022). As the court properly explained in
its limiting instruction to the jury, the testimony of the
investigating officer that is challenged by defendant was admitted
“for the ‘nonhearsay purpose of completing the narrative of events and
                                 -2-                           594
                                                         KA 08-00132

explaining police actions’ ” (People v Vazquez, 28 AD3d 1100, 1101, lv
denied 9 NY3d 965; see People v Tosca, 98 NY2d 660). In any event,
any error with respect to the admission of that testimony is harmless
(see Vazquez, 28 AD3d at 1101).




Entered:   April 29, 2011                       Patricia L. Morgan
                                                Clerk of the Court